         Case 1:19-cv-07463-PGG Document 59 Filed 07/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SILLS CUMMIS & GROSS P.C.,

                            Plaintiff,                  ORDER OF DEFAULT

              - against -                                  19 Civ. 7463 (PGG)

 BETTY DUSANGE-HAYER, ISHAN
 HOLDINGS AND DEVELOPMENT
 CORP. and ERWIN SINGH BRAICH,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

WHEREAS Plaintiffs commenced this action on August 9, 2019 by filing the Complaint
(Dkt. No. 1);

WHEREAS Defendant Ishan Holdings and Development Corporation has neither appeared nor
responded to the Complaint;

WHEREAS, on January 7, 2020, this Court first ordered Defendants to show cause why a default
judgment should not be entered against them and scheduled a hearing for February 6, 2020 (Dkt.
No. 28);

WHEREAS Plaintiff served the Order to Show Cause on Defendants on January 8, 2020 (Dkt.
No. 30);

WHEREAS the show cause hearing was adjourned to February 14, 2020 (Dkt. No. 31) and then
to March 19, 2020, to permit the individual defendants to submit properly executed notices of
pro se appearance, provide the corporate defendant with sufficient time to retain counsel, and
permit all Defendants to file an opposition to the pending motion for default judgment (Dkt. No.
37);

WHEREAS Plaintiff served the adjournment orders on Defendants on January 23, 2020 (Dkt.
Nos. 32-33) and on February 20, 2020 (Dkt. No. 38);

WHEREAS Defendants Dusange-Hayer and Braich filed notices of pro se appearance on
February 25, 2020 and March 11, 2020 (Dkt. Nos. 39-40, 41-42) but have not responded to the
Complaint;

WHEREAS the show cause hearing scheduled for March 19, 2020 was adjourned to April 23,
2020 (Dkt. No. 43), May 28, 2020 (Dkt. No. 50), and June 30, 2020 (Dkt. No. 53) in light of the
global pandemic;
         Case 1:19-cv-07463-PGG Document 59 Filed 07/08/20 Page 2 of 2



WHEREAS Plaintiff served the orders adjourning the show cause hearing on Defendants on
March 17, 2020 (Dkt. Nos. 44-45), March 31, 2020 (Dkt. Nos. 51-52), and April 29, 2020 and
May 1, 2020 (Dkt. Nos. 54-55);

WHEREAS Defendants filed no opposition to Plaintiff’s motion for a default judgment and did
not appear at the hearing 1;

It is hereby ORDERED that an order of default is entered against Defendants, and that this
matter is referred to Magistrate Judge Aaron for an inquest into damages. The Clerk of Court is
directed not to close this case.

Dated: New York, New York
       July 7, 2020




1
  After the hearing on Plaintiff’s application for a default judgment had ended, the Court learned
that Defendant Braich had called the Court’s chambers several times on the morning of the
hearing. The order scheduling the hearing clearly states the dial-in information for the
telephonic proceeding, and the telephone number provided is not the telephone number for
Chambers. (See June 2, 2020 Order (Dkt. No. 56)) Even if Braich had appeared telephonically,
the Complaint was filed in August 2019, and no answer or responsive pleading has been filed as
of July 7, 2020 – nearly a year later. Given these circumstances, there is no reason to believe
that further delay would lead to filing of an answer or other response to the Complaint.


                                                2
